DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Applicant’s amendment filed on 6/15/2022 have been fully considered and are persuasive.  
	The following is an examiner’s statement of reasons for allowance: 
As per claim 1, Applicant’s claimed invention is deemed allowable over the prior art of record as the prior art fails to teach or suggest “an interface circuit configured to, in a daisy chain streaming mode, based on a single instance of a first received command and on a first changed edge of a chip select signal on the chip select input port, repeatedly: read data from a data source of the apparatus to yield first data; output the first data to the serial data output port; and copy data received at the serial data input port to the serial data output port after the first data.”  in combination with other limitations as recited in independent claims and further in view of the specification. As per Attarwala’s reference (pub. No. US2016/0205066) only teach Each slave device repeats the process until the daisy chain is configured again whereas Murtaza’s reference (Pub. No. US 2016/0098371) discloses only the master device may communicate data to the plurality of servant devices, while simultaneously receiving an in-frame response which was generated from the addresses received by the plurality of servant devices in the first half of the frame and whereas Pyeon et al. (Pub. No. US2007/0076502) only discloses The clock signal is used by the devices to accommodate the transfer of the information from one device to the next device in the daisy chain cascade, thus the prior arts do not teach the invention as claimed. 

2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T HUYNH whose telephone number is (571)272-3635 or via e-mail addressed to [kim.huynh3@uspto.gov].  The examiner can normally be reached on M-F 7.00AM- 4:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsai Henry can be reached at (571)272-4176 or via e-mail addressed to [Henry.Tsai@USPTO.GOV].
The fax phone numbers for the organization where this application or proceeding is assigned are (571)273-8300 for regular communications and After Final communications. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K. T. H./
Examiner, Art Unit 2184

 /HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184